    Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 1 of 26 PageID 576



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION



DAVID NDALAMBA, and
STARLINE MEDIA, INC.
         Plaintiffs,                                  C.A. No. 6:20-CV-01210-GAP-GJK

        v.

ELISHA TRICE, JOMY STERLING,
and STAR STATUS GROUP

              Defendants.



JOMY STERLING and STAR STATUS
GROUP
         Counterclaim Plaintiffs,

        v.

DAVID NDALAMBA and TYLER
GNASS
              Counterclaim Defendants.


    JOMY STERLING D/B/A STAR STATUS GROUP’S MOTION FOR SUMMARY
                              JUDGMENT

        Jomy Sterling d/b/a Star Status Group1 (collectively, “Ms. Sterling”), by and

through her undersigned counsel and pursuant to Fed. R. Civ. P. 56, hereby moves


1 As discussed, infra, Star Status Group is not a separate legal entity; “Star Status” is just a fictitious
name Ms. Sterling uses in connection with her video game Crown Academy on the Roblox platform.
See Exhibit A at ¶ 6. As such, Ms. Sterling and Star Status Group are one and the same and shall be
collectively referred to as “Ms. Sterling” throughout this Motion.


                                              Page 1 of 26
    Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 2 of 26 PageID 577



for summary judgment in her favor and against David Ndalamba (“Mr. Ndalamba”)

(as both a plaintiff and counterclaim defendant), Starline Media Inc. (“Starline”) (as

a plaintiff), and Tyler Gnass (“Mr. Gnass”) (as a counterclaim defendant). The

grounds supporting this Motion are set forth in the Memorandum below.

                                 PRELIMINARY STATEMENT

         Plaintiffs’ claims against Ms. Sterling were brought in bad faith and without

evidence. This lawsuit and the statements made by Mr. Ndalamba and Mr. Gnass in

early 2020 are all part of a swear campaign designed to ruin Ms. Sterling’s reputation

and the successful publication of her game Crown Academy. As described below,

the summary judgment record makes it clear that Plaintiffs cannot prove the ele-

ments necessary to prevail at trial against Ms. Sterling. On the other hand, the record

clearly shows Mr. Ndalamba and Mr. Gnass defamed Ms. Sterling resulting in sub-

stantial lost profits. As such, Ms. Sterling respectfully requests summary judgment

against Mr. Ndalamba, Starline, and Mr. Gnass as set forth herein.

                             UNDISPUTED MATERIAL FACTS2

The Royale High Video Game

1.       Royale High is a video game publicly available to play on the online platform

called Roblox. See Exhibit A at ¶ 3.

2.       Royale High was created and released by Tarah Uhrich (aka “callmehbob” and

“Barbie” online) in early 2017. See Exhibit B; Exhibit C at ¶¶ 6 & 7. Tarah Uhrich’s


2   Undisputed material facts will be cited to as “SOF” throughout the Motion.


                                            Page 2 of 26
    Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 3 of 26 PageID 578



company Secret Waterfall LLC owns the Royale High video game, which consists of

source code and related assets. See Ex. C at ¶¶ 4 & 25; Exhibit D at ¶¶ 4 & 24;3 Ex-

hibit R. As such, neither Mr. Ndalamba nor Starline own – or can claim to own – any

copyrights in and to Royale High’s source code or related assets. See Ex. C at ¶¶ 3 &

25 and Ex. D at ¶¶ 3 & 24.

Starline’s Purported Copyright Registrations were Procured Through Fraud

3.      Attached to Plaintiffs’ Amended Complaint is a copy of U.S. Copyright Regis-

tration No. TX 8-868-731, which purports to cover some “YAML code” called

“Cloudformations.” See Dkt. No. 24-15 at p. 1. This registration lists a “Year of Com-

pletion” of “2019,” a “Date of 1st Publication” of “March 01, 2019,” and states that

“Starline Media Inc.” is both “Author” and “Copyright Claimant” of the “YAML

code.” Id. However, Starline Media Inc. did not exist on March 1, 2019, so it could not

be an author, and therefore a copyright claimant, of “YAML code” completed and

first published on or before March 1, 2019. See Exhibit E (showing date of incorpora-

tion of August 8, 2019). There is no evidence the “YAML code” purportedly covered

by U.S. Copyright Registration No. TX 8-868-731 was acquired, copied, disclosed, or

used by Defendants.




3 Exhibit C is a true and accurate copy of the Requests for Admission served on David Ndalamba on
May 12, 2021. Exhibit D is a true and accurate copy of the Requests for Admission served on Star-
line Media Inc. on May 12, 2021. Neither Mr. Ndalamba nor Starline responded to these requests
within 30 days as required under Fed. R. Civ. P. 36(a)(3). Thus, the requests are deemed admitted
pursuant to Fed. R. Civ. P. 36(a)(3).


                                         Page 3 of 26
    Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 4 of 26 PageID 579



4.      Attached to Plaintiffs’ Amended Complaint is a copy of U.S. Copyright Regis-

tration No. TX 8-868-249, which purports to cover a “computer program” called

“Node.” See Dkt. No. 24-15 at p. 2. This registration lists a “Year of Completion” of

“2019,” a “Date of 1st Publication” of “March 01, 2019,” and states that “Starline Me-

dia Inc.” is both “Author” and “Copyright Claimant” of the “computer program.” Id.

However, Starline Media Inc. did not exist on March 1, 2019, so it could not be an au-

thor, and therefore a copyright claimant, of a “computer program” completed and

first published on or before March 1, 2019. See Ex. E. The “Node” computer program

purportedly covered by U.S. Copyright Registration No. TX 8-868-249 is the Royale

High web server source code (the “RH Web Server Source Code”), which is owned

by Secret Waterfall LLC, not Starline Media Inc. (the purported author and copyright

claimant on the “Node” registration). See Ex. D at ¶¶ 3-4, 17, 24.4

5.      Attached to Plaintiffs’ Amended Complaint is a copy of U.S. Copyright Regis-

tration No. TX 8-868-254, which purports to cover a “computer program” called

“Royale High Code” (the “RH Game Source Code”). See Dkt. No. 24-15 at p. 3. This

registration lists a “Year of Completion” of “2018,” and states that “Starline Media

Inc.” is both “Author” and “Copyright Claimant” of the “computer program.” Id.

However, Starline Media Inc. did not exist in 2018, so it could not be an author, and

therefore a copyright claimant, of a “computer program” purportedly completed in


4 Plaintiffs identified documents Bates number “Starline Response 00024” through “Starline Re-
sponse 00162” as being the source code purportedly covered by U.S. Copyright Registration No. TX
8-868-249.


                                         Page 4 of 26
    Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 5 of 26 PageID 580



2018. See Ex. E. Like the RH Web Server Source Code, the RH Game Source Code

purportedly covered by U.S. Copyright Registration No. TX-8-868-254 is owned by

Secret Waterfall, LLC, not Starline Media Inc. (the purported author and copyright

claimant on the “Royale High Code” registration). See Ex. D at ¶¶ 3-4 & 24.

Mr. Ndalamba’s Relationship with Secret Waterfall LLC

6.      In mid-2018 (more than a year after Royale High was created and released),

Secret Waterfall LLC (the owner of Royale High) hired Mr. Ndalamba as an inde-

pendent contractor to provide freelance services with respect to the Royale High

video game through the online platform “Upwork.” See Ex. C at ¶ 20. As a result of

Mr. Ndalamba providing services to Secret Waterfall LLC through the “Upwork”

platform, Mr. Ndalamba agreed to the “Optional Service Contract Terms” found on

the “Upwork” website (the “Upwork Terms”). See Exhibit F at p. 1.5

7.      Under the Upwork Terms, Mr. Ndalamba agreed to the following provision

with respect to his work on Royale High: “Upon Freelancer’s receipt of full payment

from Client, the Work Product6 (except for any Background Technology), including

without limitation all Intellectual Property Rights in the Work Product (except for

any Background Technology), will be the sole and exclusive property of Client, and

5 Plaintiffs did not produce any documents showing that Mr. Ndalamba and Secret Waterfall LLC
agreed to terms that differ from or conflict with the Upwork Terms. See Ex. F at p. 1 (“[I]f and to the
extent that the Users who are party to a Service Contract have not agreed to different terms, then
they agree to incorporate these Optional Terms.”).
6
  Under the Upwork Terms, “Work Product” means “any tangible or intangible results or delivera-
bles that Freelancer agrees to create for, or actually delivers to, Client as a result of performing the
Freelancer Services, including, but not limited to, configurations, computer programs, or other in-
formation, or customized hardware, and any intellectual property developed in connection there-
with.” Ex. F at p. 11.


                                             Page 5 of 26
    Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 6 of 26 PageID 581



Client will be deemed to be the author thereof. If Freelancer has any Intellectual

Property Rights to the Work Product that are not owned by Client upon Freelancer’s

receipt of payment from Client, Freelancer hereby automatically irrevocably assigns

to Client all right, title and interest worldwide in and to such Intellectual Property

Rights.” Ex. F at p. 5. Mr. Ndalamba has been fully paid by Secret Waterfall LLC for

his work on Royale High at least through March 1, 2019 (the latest source code com-

pletion date identified on the copyright registrations attached to the Amended Com-

plaint). See Exhibit G.

8.      With respect to “Background Technology,” the Upwork Terms state, “Free-

lancer will disclose in the Engagement terms any Background Technology which

Freelancer proposes to incorporate into Work Product or upon which use or distribu-

tion will depend. If Freelancer discloses no Background Technology, Freelancer war-

rants that it will not incorporate any Background Technology into Work Product

provided pursuant thereto.” Ex. F at p. 4. None of the Work Product provided to Se-

cret Waterfall LLC by Mr. Ndalamba contains “Background Technology.”7

Elisha Trice’s Work on Royale High

9.      During the time period from April 2019 to August 2019, Mr. Ndalamba asked

Elisha Trice on two separate occasions to help him with Royale High-related pro-

jects. See Exhibit H at ¶ 4.



7None of the documents produced by Plaintiffs in discovery show a disclosure of “Background
Technology” by Mr. Ndalamba to Secret Waterfall LLC.


                                         Page 6 of 26
 Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 7 of 26 PageID 582



10.   In April of 2019, Mr. Ndalamba hired Mr. Trice to help clean up the RH Web

Server Source Code. See Ex. H at ¶ 5. Mr. Trice needed access to the RH Web Server

Source Code in order to work on it. Id. at ¶ 6. Mr. Ndalamba provided Mr. Trice with

a copy of the RH Web Server Source Code on or around April 25, 2019. Id. at ¶ 7. Mr.

Trice was not subject to the NDA attached to the Amended Complaint at Dkt. No.

24-13 when Mr. Ndalamba provided Mr. Trice with access to the RH Web Server

Source Code. See Ex. C at ¶ 9; Ex. H at ¶ 7.

11.   In order to work on the RH Web Server Source Code, Mr. Trice had to store

the source code in his private GitHub repository. See Ex. C at ¶¶ 10 & 32; Ex. H at ¶

8. A GitHub repository is a digital storage locker for source code. See Ex. H at ¶ 9.

12.   The RH Web Server Source Code consists of standard, publicly available, and

widely used lines of code called node.js code. See Ex. C at ¶ 13; Ex. H at ¶ 13. The RH

Web Server Source Code was easy for Mr. Trice to work on because he had worked

with similar, if not identical, code prior to helping Mr. Ndalamba with the code. See

Ex. H at ¶ 13; see also Ex. C at ¶ 17. Plaintiffs do not own node.js code. See Ex. C at ¶

14 and Ex. D at ¶ 13. Indeed, many developers use the code to create web servers vir-

tually identical to the web server Royale High uses and that Mr. Trice worked on. See

Ex. H at ¶ 13; Exhibit I.

13.   In June of 2019, Mr. Ndalamba enlisted Mr. Trice again to help fix bugs associ-

ated with Royale High datastore strings that were not saving properly. See Dkt Nos.

24-5 and 24-6; Ex. H at ¶ 14. In order to complete this project Mr. Trice needed a copy



                                       Page 7 of 26
 Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 8 of 26 PageID 583



a Royale High place file. See Ex. H at ¶ 14. Mr. Ndalamba provided Mr. Trice with a

Royale High place file called “royalehigh.rbxl” on June 19, 2019 (the “RH Place

File”). See Dkt. No. 24-5; Ex. H at ¶ 15.

14.   Mr. Ndalamba had Mr. Trice sign a NDA before he gave Mr. Trice the RH

Place File. See Dkt Nos. 24-4, 24-5, and 24-13 (the “Software Development NDA”).

Mr. Trice executed the Software Development NDA on June 19, 2019. Id. The re-

strictions set forth in the Software Development NDA do not apply to the following

information: “(a) information generally available to the public; (b) widely used pro-

gramming practices or algorithms; (c) information rightfully in the possession of the

Parties prior to signing [the] Agreement; and information independently developed

without the use of any of the provided Confidential Information.” Dkt. No. 24-13.

15.   Plaintiffs admit that not everyone who gains access to Royale High source

code or assets is asked to sign or otherwise agree to a NDA. See Ex. C at ¶¶ 35-36 and

Ex. D at ¶¶ 33-34. Mr. Ndalamba never demanded the RH Place File or RH Web

Server Source Code to be returned or directed Mr. Trice to delete the information. See

Ex. H at ¶ 25.

16.   Mr. Trice completed the Royale High work in August of 2019. See Ex. H at ¶

17. The RH Web Server Source Code and the RH Place File Mr. Trice received from

Mr. Ndalamba are the only Royale High materials Mr. Trice has ever possessed. Id.

Mr. Trice has never accessed a Royale High account or downloaded Royale High

place files or source code without permission. Id.



                                       Page 8 of 26
    Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 9 of 26 PageID 584



Star Status Group and the Crown Academy Project

17.     Despite being listed as a party to this action, Star Status Group is not a sepa-

rate legal entity; “Star Status” is just a fictitious name of a Roblox account that Ms.

Sterling uses to publish the Crown Academy game on Roblox. See Ex. A at ¶ 6. Ms.

Sterling is the sole owner and administrator of the “Star Status” Roblox account. Id.

18.     Crown Academy is a video game published on the Roblox platform. Ms. Ster-

ling started developing Crown Academy in late 2018. A playable version of the game

was released in August of 2020. See Ex. A at ¶ 4.

19.     To help develop Crown Academy, Ms. Sterling hired Tyler Gnass as an inde-

pendent contractor in early 2019 to be the game’s lead scripter/programmer. See Ex.

A at ¶ 7. Mr. Gnass was the lead scripter/programmer on the Crown Academy pro-

ject from February 2019 to December 2019. See Exhibit J at ¶ 4.8. As the project’s lead

scripter, Mr. Gnass authored all the source code for Crown Academy in 2019. Id. at ¶

5.

20.     At Mr. Gnass’ request, Ms. Sterling, in August of 2019, hired Mr. Trice as an

independent contractor to assist Mr. Gnass as needed. See Ex. A at ¶ 8; Ex. H at ¶ 18.

Mr. Trice assisted Mr. Gnass until Mr. Gnass’ was let go from the project in Decem-

ber of 2019. See Ex. A at ¶ 8; Ex. H at ¶ 18.




8 Exhibit J is a true and accurate copy of the Requests for Admission served on Tyler Gnass on May
12, 2021. Mr. Gnass did not respond to these requests within 30 days as required under Fed. R. Civ.
P. 36(a)(3). As such, the requests are deemed admitted pursuant to Fed. R. Civ. P. 36(a)(3).


                                          Page 9 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 10 of 26 PageID 585



21.       Ms. Sterling neither knew nor had reason to know about the Software Devel-

opment NDA between Mr. Trice and Mr. Ndalamba when she hired Mr. Trice. See

Ex. A at ¶ 9; Ex. H at ¶ 19. Plaintiffs admit there is no evidence showing that Ms.

Sterling knew about the Software Development NDA at any time prior to Plaintiffs

filing the instant lawsuit. See Ex. C at ¶ 26; Ex. D at ¶ 25; Ex. J at ¶ 19. In any event,

Ms. Sterling never directed Mr. Trice to breach the NDA he had with Mr. Ndalamba

or to otherwise steal Royale High code, assets, or information. See Ex. A at ¶ 10; Ex.

H at ¶ 19; Exhibit K.

22.       Mr. Trice never provided the RH Web Server Source Code to Ms. Sterling or

otherwise used it in connection with his work on Crown Academy. See Ex. A at ¶ 11;

Ex. H at ¶ 10.

23.       Ms. Sterling has never had access to Mr. Trice’s private GitHub repository and

did not know that his repository contained a copy of the RH Web Server Source

Code. See Ex. A at ¶ 12; Ex. H at ¶ 11.

24.       The RH Web Server Source Code is not, nor has it ever been, in the Crown

Academy source code. See Ex. A at ¶ 13; Ex. C at ¶¶ 1-2, 10-11; 9 Ex. H at ¶ 12; Ex. J at

¶¶ 1-2, 5-6, 10-11; 10 Exhibit L at ¶¶ 5-7.

25.       Mr. Trice did not provide the RH Place File to Ms. Sterling or otherwise use

any information contained on the file in connection with his work on Crown Acad-

emy. See Ex. A at ¶ 14; Ex. H at ¶ 16.

9   Starline Response 14887 is also attached to the Amended Complaint at Dkt. No. 24-2.
10   Starline Response 14887 is also attached to the Amended Complaint at Dkt. No. 24-2.


                                            Page 10 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 11 of 26 PageID 586



26.       Mr. Trice did not provide Ms. Sterling with the file called “roy-

alehigh_1_940838533.rbxl” that is identified in the screenshot attached to the

Amended Complaint at Dkt. No. 24-8. See Ex. A at ¶ 13; Ex. H at ¶ 20.

27.       The only information Ms. Sterling saw within the file called “roy-

alehigh_1_940838533.rbxl” were Roblox asset IDs that are publicly available to all

Roblox developers for use in their games (the “Roblox Asset IDs”). See Ex. A at ¶ 15;

Ex. C at ¶ 23; Ex. D at ¶ 22.11 In any event, the Roblox Asset IDs contained within the

“royalehigh_1_940838533.rbxl” file were never used or otherwise incorporated into

Crown Academy. See Ex. A at ¶ 16; Ex. J at ¶¶ 5-6; Ex. L at ¶¶ 5-7.

28.       On December 15, 2019, Mr. Gnass, knowing Mr. Trice had the RH Place File,

directed Mr. Trice to open up the file and screen share it so he could see how a cer-

tain Royale High game mechanic worked. See Ex. H at ¶ 22. Mr. Trice did as he was

told and started a screen share through a Discord chat room. Id. The Discord chat

room Mr. Trice used for the screen share was a general chat room that was frequent-

ly used by himself and his contacts to discuss miscellaneous issues throughout the

day. Id.; see also Ex. A at ¶ 18. The exhibit attached to the Amended Complaint at

Dkt. No. 24-7 shows the December 15, 2019 screen share that Mr. Trice started at the

behest of Mr. Gnass. See Ex. H at ¶ 22. The only individuals in the Discord chat room

when the screen share started were Mr. Trice and Mr. Gnass. Id.; see also Ex. A at ¶

18. Sometime after the screen share started, Ms. Sterling entered the Discord chat


11   Starline Response 15002 is also attached to the Amended Complaint at Dkt. No. 24-8.


                                            Page 11 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 12 of 26 PageID 587



room as she normally did to see how things were going with Mr. Trice. See Ex. A at ¶

18; Ex. H at ¶ 22. Ms. Sterling had no idea Mr. Trice was going to screen share the

RH Place File with Mr. Gnass. See Ex. A at ¶ 19; Ex. H at ¶ 22. Ms. Sterling did not

notice the screen share right away or know exactly what Mr. Trice was screen shar-

ing until Mr. Gnass texted her about what Mr. Trice was screen sharing. See Ex. A at

¶ 18; Dkt No. 24-12. As soon as Ms. Sterling understood what was happening, she

immediately directed Mr. Trice to stop screen sharing the file and directed both Mr.

Trice and Mr. Gnass never to use Royale High materials (such as source code) in

connection with the Crown Academy project. See Ex. A at ¶ 18; Ex. H at ¶ 23. Mr.

Trice has not accessed or shared the RH Place File with anyone since December 15,

2019. See Ex. H at ¶ 24.

29.   Ms. Sterling did not see anything during the screen share except for visual el-

ements of a video game that are observable to anyone that publicly plays the game

on the Roblox platform. See Ex. A at ¶ 20; see also Ex. C at ¶ 37. In any event, Ms. Ster-

ling has never used anything she briefly (and accidently) observed during the screen

share in Crown Academy. See Ex. A at ¶ 20.

30.   Shortly after the December 15, 2019 screen share incident, Ms. Sterling termi-

nated her relationship with Mr. Gnass because he refused to provide the services he

agreed to provide (despite being paid for those services) and tried (through lies) to




                                      Page 12 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 13 of 26 PageID 588



frame Mr. Trice for using stolen Royale High materials (such as the RH Web Server

Source Code) in Crown Academy when he was not. See Ex. A at ¶ 21; Ex. H at ¶ 21.12

31.    In January of 2020, Ms. Sterling hired Max Gartung to replace Mr. Gnass as

lead scripter/programmer. See Ex. A at ¶ 22; Ex. L at ¶ 4. Mr. Gartung has written all

source code for Crown Academy since being hired in January of 2020, replacing all

the source code Mr. Gnass authored in 2019. See Ex. L at ¶ 5. Mr. Gartung’s code is

not based on and does not otherwise incorporate any Royale High code, assets, or

information. Id. at ¶ 6. Mr. Gartung has never had access to any Royale High source

code or related information. Id. at ¶ 7.

32.    Simply put, Crown Academy has never included or otherwise incorporated

any Royale High code, assets, or information. See Ex. A at ¶ 13; Ex. C at ¶¶ 1-2; Ex. D

at ¶¶ 1-2; Ex. H at ¶¶ 10, 16; Ex. J at ¶ 1-2, 4-6; Ex. L at ¶¶ 5-7.

Mr. Ndalamba and Mr. Gnass Defame Ms. Sterling

33.    Shortly after Mr. Gnass was let go from the Crown Academy project, Mr.

Gnass and Mr. Ndalamba, on February 5, 2020, made defamatory statements about

Ms. Sterling to each other and another person that were ultimately published by way

of the online video platform YouTube. See Exhibit M13 and Exhibit N.

34.    Mr. Gnass made the following statements about Ms. Sterling in the published

YouTube video: (a) she has “stolen shit from other people” and “scammed people,”

12 Also, in hindsight, it now appears that Mr. Gnass pressured Mr. Trice into screen sharing the RH
Place File so that he could get a screenshot of the screen share to frame both Ms. Sterling and Mr.
Trice for using stolen Royale High materials in Crown Academy.
13 This exhibit provides a link to a video file of the YouTube video.




                                          Page 13 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 14 of 26 PageID 589



see Ex. M at 7:50; (b) she has stolen assets from me, see Ex. M at 34:22; and (c) she

“stole the Royale High shop,” see Ex. M at 36:58.

35.    Mr. Ndalamba made the following statements about Ms. Sterling in the pub-

lished YouTube video: (a) she “has ruined” other peoples’ lives, see Ex. M at 2:00; (b)

she has “stolen stuff” and “gotten people to steal stuff” for her, see Ex. M at 8:10; (c)

we have a massive amount of evidence of Ms. Sterling’s theft, see Ex. M at 13:34; and

(d) I wouldn’t be surprised if she swatted someone or physically harmed some, see

Ex. M at 39:08.

36.    Mr. Ndalamba also tweeted out a link to a Twitlonger post that stated Ms.

Sterling stole “copies of Royale High in the production of Crown Academy,” that

Ms. Sterling was “aware and supportive of [Mr. Trice’s] theft, and that Ms. Sterling

“instructed [Mr. Trice] to steal because she knew that he had access to [Royale

High].” See Exhibit O. The Twitlonger post has been retweeted 144 times and has

1,257 likes. Id.

37.    Both Mr. Gnass and Mr. Ndalamba both knew that their statements about Ms.

Sterling would induce others to not play her game. See Ex. M at 4:30.

38.    Both Mr. Gnass and Mr. Ndalamba knew prior to making the statements about

Ms. Sterling that they had no evidence showing (a) that Ms. Sterling stole any Royale

High code or assets, (b) that she directed Mr. Trice to steal said code or assets, or (c)

that Crown Academy contained or otherwise incorporated any Royale High code or

assets. See Ex. C at ¶¶ 1-2, 26-27; Ex. J at ¶¶ 1-2, 4-6, 16-19.



                                       Page 14 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 15 of 26 PageID 590



39.   Mr. Ndalamba admitted that he did not possess actual Crown Academy

source code or assets before making the above statements to determine if Crown

Academy source code actually contained Royale High code. See Ex. C at ¶ 38 and Ex.

D at ¶ 37. Both Mr. Ndalamba and Starline admit that they have never had access to

or possessed actual Crown Academy source code or assets. Id.

40.   Mr. Gnass knew Ms. Sterling did not steal any Royale High code or assets be-

fore making the false statements about Ms. Sterling on February 5, 2020 because he

was the lead programmer on Crown Academy during 2019 and admits his code was

not based on Royale High code, assets, or information. See Ex. J at ¶¶ 4-6.

Damages

41.   Mr. Ndalamba and Starline are not entitled to any profits that are generated by

the Royale High video game. See Ex. C at ¶ 8 and Ex. D at ¶ 7.

42.   There is no evidence that Mr. Ndalamba’s hourly wages for services per-

formed in connection with Royale High either decreased or completely ceased as a

result of Mr. Trice’s alleged breach of the Software Development NDA.

43.   The average profit generated by each Crown Academy user is $37.74. See Ex. A

at ¶ 23.

44.   As a result of Mr. Gnass and Mr. Ndalamba’s public statements accusing Ms.

Sterling of theft, a “Get Crown Academy taken down from ROBLOX” petition was

created and posted online. The petition states, “This game [i.e., Crown Academy] is

full of stolen assets and scripts and should be terminated.” See Exhibit P. The peti-



                                     Page 15 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 16 of 26 PageID 591



tion was signed by 1,857 individuals who indicated they would not play Crown

Academy and wanted it terminated. Id.

45.   At least nine videos republishing Mr. Gnass and Mr. Ndalamba’s false allega-

tions of theft have been posted on YouTube. These videos have garnered at least

239,550 views. See Exhibit Q.

46.   Ms. Sterling has lost upwards of $9,110,700 in Crown Academy profit as a re-

sult of Mr. Gnass and Mr. Ndalamba’s false allegations of theft. See SOF Nos. 43-45.

                                  LEGAL STANDARD

      Motions for summary judgment should be granted when “the pleadings, dep-

ositions, answers to interrogatories, and admissions on file, together with the affida-

vits, if any, show that there is no genuine issue as to any material fact and that the

motion party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c); An-

derson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).

            MS. STERLING’S MOTION FOR SUMMARY JUDGMENT

      Ms. Sterling moves for summary judgment in her favor on Mr. Ndalamba and

Starline’s claims of copyright infringement (Count I), tortious interference with con-

tractual relationship (Count III), and trade secret misappropriation under Florida’s

Uniform Trade Secret Act (FUTSA) (Count IV), as alleged in the Amended Com-

plaint at Dkt. No. 24, and summary judgment against Mr. Ndalamba and Mr. Gnass

on her claims for defamation (Count I) and trade libel (Count II), as alleged in her

Counterclaims at Dkt. No. 20.



                                       Page 16 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 17 of 26 PageID 592



   A. Summary Judgment Should be Entered in Ms. Sterling’s Favor on Plaintiffs’
      Copyright Claim (Count I)

       Plaintiffs allege Ms. Sterling engaged in copyright infringement under the U.S.

Copyright Act (17 U.S.C. § 106, et seq.) (Count I). [Dkt. No. 24 at pp. 9-10]. In order to

prevail on a copyright claim, a plaintiff must show two elements: “(1) ownership of a

valid copyright, and (2) copying of constituent elements of the work that are origi-

nal.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361 (1991). In a copy-

right infringement case, the Court must grant summary judgment for defendants if

“no reasonable jury upon proper instruction would find the works substantially sim-

ilar.” Thompson v. Looney's Tavern Prods., Inc., 204 Fed. App'x 844, 849 (11th Cir. 2006),

quoting Beal v. Paramount Pictures Corp., 20 F.3d 454, 459 (11th Cir. 1994); Herzog v.

Castle Rock Entm't, 193 F.3d 1241, 1247 (11th Cir. 1999). Plaintiffs cannot make either

showing.

           1. Plaintiffs do not own copyrights in and to the Royale High source
              code.

       While a copyright registration provides a plaintiff-registrant with “prima facie

evidence of the validity of the copyright and of the facts stated in the certificate,” 17

U.S.C. § 410(c), the presumptions a registration provides can be rebutted. See 3 Nim-

mer on Copyright § 12.11 (2021). Here, Plaintiffs submitted three copyright registra-

tions purportedly covering the source code Ms. Sterling allegedly stole. The registra-

tions list “Starline Media Inc.” as the “author” and “copyright claimant.” (SOF 3-5).

However and despite what the copyright registrations say on their face, the sum-

mary judgment record unequivocally shows that Plaintiffs are not the owner of the

                                        Page 17 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 18 of 26 PageID 593



copyrights in and to the Royale High source code. Specifically, Plaintiffs admit they

do not own the Royale High source code (and that it is in fact owned by another

company called Secret Waterfall LLC) (SOF 2); Starline Media Inc. did not exist when

the source code purportedly covered by the registrations was completed (SOF 3-5);

and Mr. Ndalamba agreed that any code he authored in connection with Royale

High would be owned by Secret Waterfall LLC (SOF 6-8). Thus, Plaintiffs do not

own the copyrights relevant to this case and as a result cannot make out a case of

copyright infringement against Ms. Sterling.14

           2. Crown Academy does not consist of any Royale High source code
              therefore there can be no substantial similarity between the works.

       To prevail on a copyright infringement claim, a plaintiff must provide suffi-

cient evidence to show its work and the allegedly infringing work are substantially

similar. Herzog, 193 F.3d at 1247-1248. To show substantial similarity, a plaintiff must

establish that “an average lay observer would recognize the alleged copy as having

been appropriated from the copyrighted work.” Original Appalachian Artworks, Inc. v.

Toy Loft, Inc., 684 F.2d 821, 829 (11th Cir. 1982) (internal quotation omitted). To satis-

fy the “average lay observer” test, the plaintiff must provide a copy of the allegedly

infringing work (here, source code) for side-by-side comparison with plaintiff’s


14It is clear here that Plaintiffs sought registration of the Royale High source code in Starline Media
Inc.’s name as copyright claimant knowing (and concealing from the Copyright office) that Secret
Waterfall LLC is the owner of the code and that Starline Media Inc. did not exist at the time the
source code purportedly covered by the registrations was created. (SOF 2-5). The registrations
should be invalidated as a result. See Roberts v. Gordy, 877 F.3d 1024, 1030 (11th Cir. 2017). Without
these registrations, Plaintiffs’ copyright claim must be dismissed. See Fourth Estate Pub. Ben. Corp. v.
Wall-Street.com, LLC, 139 S. Ct. 881, 888 (2019).


                                            Page 18 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 19 of 26 PageID 594



work. See Bridgmon v. Array Sys. Corp., 325 F.3d 572, 576 (5th Cir. 2003); King v. Ames,

179 F.3d 370, 376 (5th Cir. 1999) (plaintiff failed to establish infringement because she

did not (or could not) introduce copies of the works in suit for side-by-side compari-

son).

        No reasonable jury could find substantial similarity here because there is abso-

lutely no evidence that Ms. Sterling’s Crown Academy source code contains any

Royale High source code (i.e., the code purportedly covered by the three copyright

registrations attached to the Amended Complaint). Indeed, the two individuals who

authored all of the Crown Academy source code to date both admit and/or declare

that the Crown Academy source code does not contain Royale High source code.

(SOF 24, 31-32). Further, Plaintiffs do not have any copies of the Crown Academy

source code that show it consists of or otherwise incorporates Royale High source

code. (SOF 39). Thus, even if Plaintiffs own copyright in the relevant source code,

there is no evidence upon which a reasonable jury could find for Plaintiffs on the is-

sue of substantial similarity. In light of the foregoing discussion, the Court should

enter summary judgment on Plaintiffs’ copyright claim in favor of Ms. Sterling by

dismissing said claim with prejudice.15

     B. Summary Judgment Should be Entered in Ms. Sterling’s Favor on Plaintiffs’
        Tortious Interference with Contract Claim (Count III)



15The Court should dismiss Plaintiffs’ remaining state-law counts for lack of jurisdiction.
See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988); Baggett v. First Nat'l Bank of Gainesville,
117 F.3d 1342, 1353 (11th Cir. 1997).


                                              Page 19 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 20 of 26 PageID 595



      Plaintiffs allege Ms. Sterling tortiously interfered with a non-disclosure

agreement between Mr. Ndalamba and Elisha Trice (Count III). [Dkt. No. 24 at pp.

11-12]. In order to prevail on a tortious interference with contract claim, a plaintiff

must prove the following elements: “(1) the existence of an enforceable contract, (2)

the defendant’s knowledge of that contract, (3) an intentional and unjustified inter-

ference by the defendant with the plaintiff’s rights under the contract, and (4) result-

ing damages.” Mariscotti v. Merco Grp. at Akoya, Inc., 917 So.2d 890, 892 (Fla. 3d DCA

2005). The Plaintiffs here cannot prove elements (2), (3), and (4) based on the undis-

puted material facts in the record.

          1. Ms. Sterling did not know about the NDA.

      Plaintiffs cannot make out element (2) because Ms. Sterling and Mr. Trice’s

uncontroverted testimony via declaration make clear Ms. Sterling neither knew nor

had reason to know about the Software Development NDA between Mr. Trice and

Mr. Ndalamba when she hired Mr. Trice. (SOF 21). In fact, Plaintiffs admit there is no

evidence showing that Ms. Sterling knew about the Software Development NDA at

any time prior to Plaintiffs filing the instant lawsuit. Id.

          2. Ms. Sterling did not induce Mr. Trice’s alleged breach of the NDA.

      Plaintiffs cannot make out element (3) because the record evidence shows Ms.

Sterling never directed Mr. Trice to breach the NDA he had with Mr. Ndalamba or to

otherwise steal Royale High code, assets, or information. (SOF 21). Further, there is

no evidence that Mr. Trice breached the Software Development NDA by disclosing



                                       Page 20 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 21 of 26 PageID 596



“Confidential Information” to Ms. Sterling. If Plaintiffs cannot show that the infor-

mation Mr. Trice allegedly disclosed to Mr. Sterling qualifies as “Confidential Infor-

mation” under the Software Development NDA, they cannot prevail on their tor-

tious interference claim against Ms. Sterling. See Chicago Title Ins. Co. v. Alday-

Donalson Title Co. of Fla., Inc., 832 So.2d 810, 814 (Fla. 2d DCA 2002) (tortious interfer-

ence with contract requires a plaintiff to show an actual breach of the underlying

contract).

             3. Mr. Trice’s alleged breach of the NDA (if any) did not result in actual
                damage to Plaintiffs.

      The plaintiff must prove "damages resulting from the breach"—that is, that the

plaintiff's damages were proximately caused by the breach. See Chipman v. Chonin,

597 So. 2d 363, 364 (Fla. 3d DCA 1992) ("In breach of contract actions, a plaintiff may

recover only if the damages were a proximate result of the breach."). Even if Plain-

tiffs show Mr. Trice breached the Software Development NDA and Ms. Sterling un-

lawfully induced that breach, Plaintiffs cannot satisfy element (4) because there is no

evidence that Plaintiffs suffered damage as a result of Mr. Trice allegedly breaching

the NDA. Indeed, Plaintiffs admit that they do not own the Royale High game and

are not entitled to any profits generated by the game, so they did not and could not

lose profits due to a breach of the NDA. (SOF 2, 41). Further, not only does the rec-

ord indisputably show Crown Academy has never used Royale High code or assets

(SOF 32), Plaintiffs did not produce any expert testimony or reports concerning the

value of any information allegedly disclosed by Mr. Trice to Ms. Sterling. And, there


                                       Page 21 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 22 of 26 PageID 597



is no evidence that Plaintiffs’ wages from work on Royale High either decreased or

ceased as a result of a breach. (SOF 42). Thus, Plaintiffs cannot make out a tortious

interference with contract claim.

   C. Summary Judgment Should be Entered in Ms. Sterling’s Favor on Plaintiffs’
      Trade Secret Misappropriation Claim (Count IV)

      Plaintiffs allege Ms. Sterling misappropriated their trade secrets under Flori-

da’s Uniform Trade Secrets Act, Fla. Stat. Chp. 688 (“FUTSA”) (Count IV). [Dkt. No.

24 at pp. 12-13]. A plaintiff must prove the following elements to prevail on a FUTSA

claim: (1) plaintiff possessed information that derives independent economic value

from not being generally known to, and not being readily ascertainable by proper

means by, other persons who can obtain economic value from its disclosure or use;

(2) plaintiff engaged in reasonable efforts to maintain the secrecy of the trade secret

information it possessed; and (3) defendant misappropriated the trade secret infor-

mation possessed by plaintiff by either acquisition, disclosure, or use. See Yellowfin

Yachts, Inc. v. Barker Boatworks, LLC, 898 F.3d 1279, 1297 (11th Cir. 2018); Fla. Stat. §§

688.002(2) & (4). Plaintiffs cannot prove any of the required elements.

          1. The information Ms. Sterling allegedly acquired, disclosed, or used is
             not trade secret information.

      In a trade secret action, the plaintiff bears the burden of demonstrating the

specific information it seeks to protect is a trade secret. American Red Cross v. Palm

Beach Blood Bank, Inc., 143 F.3d 1407, 1410 (11th Cir. 1998). Here, Plaintiffs cannot sat-

isfy this burden because they have not provided any evidence that any of the infor-

mation Ms. Sterling allegedly acquired, disclosed, or used derives independent eco-

                                      Page 22 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 23 of 26 PageID 598



nomic value from not being generally known or readily ascertainable. In fact, the

record evidence shows otherwise. Plaintiffs admit that the only information Ms. Ster-

ling acquired and provided to Mr. Gnass on October 3, 2019 was publicly available

on the Roblox platform (SOF 27). Further, the RH Web Server Source Code that was

allegedly used in Crown Academy without authorization is not “confidential infor-

mation” under the Software Development NDA (because it was lawfully acquired by

Mr. Trice prior to the NDA’s execution date of June 19, 2019) (SOF 10, 14),16 and is

(and has always been) publicly available and widely used by other Roblox develop-

ers to create web servers similar, if not identical, to the Royale High web server. (SOF

12). Last, the visual elements Ms. Sterling briefly (and accidently) observed during

the December 15, 2019 screen share incident are visual elements of the Royale High

game that anyone that plays the game publicly can observe. (SOF 29). Therefore,

Plaintiffs cannot and will not be able to prove the relevant information here qualifies

for trade secret protection.

          2. Assuming the information qualifies as a trade secret, Plaintiffs failed
             to reasonably protect the information’s secrecy.

       Plaintiffs admit that not everyone who has access to a Royale High place file

and/or source code is subject to a non-disclosure agreement. (SOF 15). Further, Mr.

Ndalamba provided the RH Web Server Source Code to Mr. Trice prior to Mr. Trice

signing the Software Development NDA on June 19, 2019. (SOF 10, 14). Mr. Nda-


16The Software Development NDA states that “Confidential Information” does not include “infor-
mation rightfully in the possession of the Parties prior to signing this Agreement.” (SOF 14).


                                        Page 23 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 24 of 26 PageID 599



lamba never demanded the return of the RH Place File or RH Web Server Source

Code (SOF 15). As such, Plaintiffs cannot show they have taken the reasonable steps

necessary to protect the secrecy of the information at issue. Cf. Yellowfin Yachts, 898

F.3d at 1300.

          3. Ms. Sterling did not acquire, disclose, or use Plaintiffs’ alleged trade
             secret information.

      The record evidence is clear: Mr. Trice did not provide the RH Place File (or

any place file for that matter) or the RH Web Server Source Code to Ms. Sterling or

otherwise use the information on the file or in the source code in connection with his

work on Crown Academy (SOF 22-23, 25). Simply put, Crown Academy has never

included or otherwise incorporated any Royale High code, assets, or information

(SOF 32). Therefore, Plaintiffs cannot prove that Ms. Sterling misappropriated any

purported Royale High trade secret information under Florida law.

   D. Summary Judgment Should be Entered in Ms. Sterling’s Favor on Her Def-
      amation Counterclaim

      There is no genuine dispute of material fact that Mr. Ndalamba and Mr. Gnass

defamed Ms. Sterling. To prevail on a defamation claim, Ms. Sterling must prove the

following: (1) publication, (2) of a false statement of fact about plaintiff, (3) that is de-

famatory, (4) with knowledge or reckless disregard as to the falsity on a matter con-

cerning a public official, or at least negligently on a matter concerning a private per-

son, and (5) that results in actual damages. Turner v. Wells, 879 F.3d 1254, 1262 (11th

Cir. 2018). Here, both Mr. Ndalamba and Mr. Gnass publicly accused Ms. Sterling of

stealing Royale High materials – directly or by directing others to do it for her –

                                       Page 24 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 25 of 26 PageID 600



knowing she did not (SOF 33-40). These false allegations have rippled through the

Roblox community and caused thousands of individuals to boycott and condemn

Ms. Sterling’s Crown Academy game (SOF 44-45). As a result, Ms. Sterling has rea-

sonably lost upwards of $9,110,700 in Crown Academy profit (SOF 46). Thus, sum-

mary judgment should enter against Mr. Ndalamba and Mr. Gnass on Ms. Sterling’s

defamation claim incorporating the relief requested in Ms. Sterling’s counterclaims

[Dkt. No. 20 at pp. 8-9].

   E. Summary Judgment Should be Entered in Ms. Sterling’s Favor on Her Trade
      Libel Counterclaim

      Similarly, there is no genuine dispute of material fact that Mr. Ndalamba and

Mr. Gnass’ statements about Ms. Sterling and her game constitute trade libel. To

prevail on a trade libel claim, Ms. Sterling must show the following: (1) that one who

published or communicated a falsehood about the plaintiff (a) knew, or reasonably

should have known, that (b) the falsehood would induce others not to deal with the

plaintiff; (2) that the falsehood did, in fact, play a material and substantial part in in-

ducing others not to deal with the plaintiff; and (3) which caused the plaintiff to suf-

fer special damages. Global Tech LED, Ltd. Liab. Co. v. HiLumz Int'l Corp., No. 2:15-cv-

553-FtM-29CM, 2017 U.S. Dist. LEXIS 20512, at *25-26 (M.D. Fla. Feb. 14, 2017). The

same undisputed facts that support Ms. Sterling’s defamation claim support her

trade libel claim. Thus, summary judgment should enter against Mr. Ndalamba and

Mr. Gnass on Ms. Sterling’s trade libel claim incorporating the relief requested in Ms.

Steling’s counterclaims [Dkt. No. 20 at pp. 8-9].


                                       Page 25 of 26
Case 6:20-cv-01210-GAP-GJK Document 59 Filed 08/02/21 Page 26 of 26 PageID 601



                                   CONCLUSION

        WHEREFORE, Plaintiffs’ claims against Ms. Sterling and Star Status Group

should be dismissed with prejudice and summary judgment should enter against

Mr. Ndalamba and Mr. Gnass on Ms. Sterling’s claims of defamation and trade libel,

incorporating the relief requested in Ms. Sterling’s counterclaims [Dkt. No. 20 at pp.

8-9].


DATED: August 2, 2021                     Respectfully submitted

                                          Jomy Sterling AND
                                          Star Status Group
                                          By Their Attorney,
                                          /s/ Shaun P. Keough
                                          Shaun P. Keough (Trial Counsel)
                                          Florida Bar # 1000985
                                          PARKER KEOUGH LLP
                                          3505 Lake Lynda Dr. Suite 200
                                          Orlando, FL 32817
                                          Tel.: (321) 262-1146
                                          Fax.: (617) 963-8315
                                          E-mail: skeough@parkerkeough.com




                            CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing has been

filed with the Court using the Court’s ECF System which will electronically serve

a copy on August 2, 2021 on all counsel of record.


                                           BY: /s/ Shaun P. Keough
                                           Shaun P. Keough (Trial Counsel)
                                           Florida Bar # 1000985


                                     Page 26 of 26
